          Case 6:20-cv-02150-GAP-GJK
Filing # 114348633                     DocumentPM
                    E-Filed 10/02/2020 02:07:06 1-4 Filed 11/23/20 Page 1 of 5 PageID 28



                      IN THE CIRCUIT COURT OF THE SEVENTH TUDICIAL CIRCUIT
                               IN AND FOR VOLUSIA COUNTY, FLORIDA


         LAVONTRA COOPER,                                             CASE NO:
                                                                      DIVISION:
                Plaintiff,

         vs.

         CIRCLE K STORES, INC., a foreign for-profit
         corporation,

                Defendant.
                                                       /

                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                COMES NOW the Plaintiff, LAVONTRA COOPER, by and through undersigned counsel,

         and hereby sues the Defendant, CIRCLE K STORES, INC. (hereinafter referred to as "CIRCLE

         K"), a foreign for-profit Corporation, for damages for negligence, and in further support thereof

         would show unto this Honorable Court as follows:

                                          JURISDICTION AND VENUE

                1.      This is an action for damages in excess of Thirty-Thousand and One Dollars

         ($30,001.00), exclusive of attorney's fees, costs, and prejudgment interest.

                2.      At all times material hereto, the Defendant, CIRCLE K, was and is a foreign

         corporation licensed to do business in the State of Florida, and has an office for the transaction of

         its customary business at 2095 E New York Ave, Deland, Volusia County, Florida.

                3.      At all times material hereto, the Plaintiff, LAVONTRA COOPER, was sui juris

         and a resident of Volusia County, Florida.

                4.      Pursuant to §47.051, Florida Statutes, venue is properly vested within Volusia

         County, Florida, where the cause of action accrued and where the Defendant's store is located.
Case 6:20-cv-02150-GAP-GJK Document 1-4 Filed 11/23/20 Page 2 of 5 PageID 29



                     GENERAL FACTS COMMON TO ALL COUNTS

       5.      On or about June 3, 2020, the Defendant, CIRCLE K, was in possession of a

building known as "Kangaroo Express" and described as a convenience store and gas station,

located at 2095 E New York Ave., Deland, Florida, (hereinafter referred to as the "Premises" or

"Subject Premises"), which was held open to the public as a store.

       6.      At all times material hereto, the Defendant, CIRCLE K, owned, operated, leased,

possessed, managed, and/or maintained the Subject Premises.

       7.      At all times material hereto, the Defendant, CIRCLE K, was doing business in

Volusia County, Florida.

       8.      At all times material hereto, the Defendant, CIRCLE K, had possession and control

of the Subject Premises where the incident described herein occurred.

       9.      At all times material hereto, the Plaintiff, LAVONTRA COOPER, was lawfully at

the Subject Premises as a business invitee.

                                   COUNT I — NEGLIGENCE

       This is an action for damages brought by the Plaintiff, LAVONTRA COOPER, against the

Defendant, pled in the alternative to any conflicting or duplicative relief sought elsewhere, and in

support thereof the Plaintiff hereby realleges and reincorporates and Paragraphs 1-9 as if fiilly set

forth herein, and would fiirther allege as follows:

       10.     On or about June 3, 2020, the Plaintiff, LAVONTRA COOPER, was lawfully on

the Subject Premises to visit "Kangaroo Express" as a patron or customer, and was a business

invitee on said Premises.

       11.     On or about June 3, 2020, after the Plaintiff, LAVONTRA COOPER, had

completed her business on the premises, she began to walk toward the exit of the store.
Case 6:20-cv-02150-GAP-GJK Document 1-4 Filed 11/23/20 Page 3 of 5 PageID 30



       12.     On or about June 3, 2020, as Plaintiff, LAVONTA COOPER, was exiting the store,

she slipped at or near the entrance/exit to the store on a wet, slippery substance causing her to fall

violently to the ground and sustain severe injuries.

       13.     At the above-mentioned time and place, the Defendant, CIRCLE K, its agents,

servants, and/or employees acting within the scope and course of such agency, service or

employment, carelessly and negligently maintained said Premises by allowing the wet, slippery

substance to exist within the store near the entrance/exit and by failing to warn the Plaintiff of said

dangerous condition, which caused his severe injuries.

        14.    The negligent condition was known to Defendant, CIRCLE K, or had existed for a

sufficient length of time so that Defendant, CIRCLE K, should have known of it.

        15.    The Defendant, CIRCLE K, owed a duty of reasonable care to those lawfully on its

Premises and in particular to the Plaintiff and breached that duty as follows:

               a)       Improperly maintained the floor at or near the entrance/exit to the store in

such a way that the wet, slippery substance in said area created a dangerous condition;

                b)      failed to properly maintain the floor at or near the entrance/exit to the store

in such a way that it lcnew or should have known that the wet, slippery substance on the floor

created a dangerous condition;

                c)      failed to warn and/or provide notice to the Plaintiff of the wet, slippery

condition of the floor near the entrance/exit to the store, or, in the alternative, allowed said

condition to exist for a length of time sufficient in which a reasonable inspection would have

disclosed the same;

                d)      failed to exercise reasonable care for the safety of Plaintiff;
Case 6:20-cv-02150-GAP-GJK Document 1-4 Filed 11/23/20 Page 4 of 5 PageID 31



                e)     knew or should have known that from the co-existence of these factors, that

persons similarly situated to the Plaintiff would be by the wet, slippery condition of the floor near

the entrance/exit to the store.

        16.     That as a direct and proximate result of the negligence of the Defendant, CIRCLE

K, the Plaintiff, LAVONTRA COOPER, has suffered physical pain and suffering in the past and

indefinitely into the future, has incurred medical and hospital bills for her care and treatment in

the past and indefinitely into the future, has lost the capacity for the enjoyment of life in the past

and indefinitely into the fiiture, all in an amount exceeding Thirty Thousand and One Dollars

($30,001.00).

        WHEREFORE the Plaintiff, LAVONTRA COOPER, by and through undersigned counsel,

respectfully prays unto this Honorable Court for damages for negligence against the Defendant,

CIRCLE K STORES, INC., together with any further such relief as this Honorable Court may

deem just and proper under the circumstances.




                                  (CONTINUED ONNEXT PAGE)
Case 6:20-cv-02150-GAP-GJK Document 1-4 Filed 11/23/20 Page 5 of 5 PageID 32



                               DEMAND FOR JURY TRIAL

      17.    The Plaintiff hereby demands a jury trial for all claims so triable as of right.

DATED this 2 d day of October, 2020.



                                     Respectfully Submitted,



                                     VASILAROS WAGNER




                                    STEVEN T. VASILAROS, ESQUIRE
                                    Florida Bar Number: 0456713
                                    JOSHUA J. WAGNER, ESQUIRE
                                    Florida Bar Number: 12209
                                    VASILAROS WAGNER
                                    721 Beville Road
                                    South Daytona, Florida 32119
                                    Phone: (386) 777-7777
                                    Facsimile: (386) 401-5450
                                    Service Email: pleadings(iDaccidentfirm.com
                                    A ttorneysfor Plaintiff.
